      Case 1:20-cv-09113-LTS-BCM Document 28 Filed 05/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                  .

JUAN LOPEZ, on behalf of himself, FLSA
Collective Plaintiffs and the class,
                                                                  No. 20 CV 9113-LTS
                             Plaintiff(s),

       -against-

THERMO TECH MECHANICAL INC., et al,

                             Defendant(s).
                                                   .

LAURA TAYLOR SWAIN, CHIEF UNITED STATES DISTRICT JUDGE:

                                                       ORDER

                The Court has received Plaintiff’s motion for conditional FLSA collective
certification (docket entry no. 25). The papers do not include a certification pursuant to
Paragraph A.2.b. of the Individual Practices Rules of the undersigned. That Rule provides:

b.     Informal efforts to resolve issues required.

       (i)    Pre-motion communications.

              (A) In civil cases, prior to making a motion of any type, and prior to requesting a
              conference on any discovery issues, the parties must use their best efforts to
              resolve informally the matters in controversy. Such efforts must include, but need
              not be limited to, an exchange of letters outlining their respective legal and factual
              positions on the matters and at least one telephonic or in-person discussion of the
              matters.

              (B) If a motion pursuant to Fed. R. Civ. P. 12(b)(6) or 12(c) is contemplated, the
              plaintiff or counterclaimant must indicate whether it wishes to amend the subject
              pleading prior to motion practice, and the parties must consider in good faith a
              stipulation permitting such amendment.

       (ii)   Certification in notice of motion. If a motion or a discovery conference request
              remains necessary, the notice of motion or written discovery conference request
              must include a separate paragraph certifying in clear terms that the movant or
              requesting party has used its best efforts to resolve informally the matters raised
              in its submission. If the motion is one pursuant to Fed. R. Civ. P. 12(b)(6) or
              12(c), the certification must also state whether the challenged pleading has been
              amended in response to the arguments raised in the motion.




LOPEZ - A2B MOTION TERM                                VERSION MAY 21, 2021                         1
      Case 1:20-cv-09113-LTS-BCM Document 28 Filed 05/21/21 Page 2 of 2




The Court finds that such prior communication is often useful in facilitating settlement,
consensual resolution of the subject matter of the motion or, at a minimum, narrowing of issues
presented for decision by the Court. It is hereby

               ORDERED, that the above-referenced motion (docket entry no. 25) is hereby
TERMINATED for purposes of the Court's docket, without prejudice to reinstatement upon
application, upon notice to adverse parties and accompanied by the requisite certification; it is
further

                ORDERED, that no response to the motion is required unless a reinstatement
application is granted, in which case the time to respond of any adverse party will be calculated
from the date of service of the order of reinstatement and in accordance with Local Civil Rule
6.1 of the United States District Court for the Southern District of New York.

               Furthermore, the Court directs Defendants’ attention to S.D.N.Y. Local Civil
Rules 6.1(b), 7.2, and 12.1.

       SO ORDERED.

Dated: New York, New York
       May 21, 2021



                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             Chief United States District Judge




LOPEZ - A2B MOTION TERM                           VERSION MAY 21, 2021                              2
